DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/09/2019.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a 
Claim(s) 1 and 4-8 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakimoto (US 11,002,940 B2).
With respect to Claim 1, Kakimoto disclose an optical apparatus (Figure 1) configured to control driving of a diaphragm unit (103, Figure 1), the optical apparatus comprising: a setting unit (108, Figure 1) configured to set a target position of an aperture blade (F-number (the position of the aperture blade) of the diaphragm 103, column 3, lines 64-66) in a diaphragm unit (Hall sensor, column 3, lines 65-67) according to a zoom state (zoom position are detected by a zoom position detector 107, column 4, lines 24-27); and a control unit (113, Figure 1) configured to control a driving velocity (107, Figure 1) of the diaphragm unit according to a residual driving amount by which a position (F-number determined by a sensor 124, Figure 1) of the aperture blade becomes the target position.
With respect to Claim 4, Kakimoto further disclose wherein the control unit (113, Figure 1) controls the driving velocity (107, Figure 1) so that the aperture blade (F-
With respect to Claim 5, Kakimoto further disclose wherein the control unit makes the driving velocity different according to a zoom area (area where the zoom lens 102 is positioned to) in the zoom state even if the residual driving amount has the same value (column 3, lines 43-67).
With respect to Claim 6, Kakimoto further disclose wherein the zoom state (zoom position are detected by a zoom position detector 107, column 4, lines 24-27) is variable between a first zoom area (first zoom position are detected by a zoom position detector 107, column 4, lines 24-27) and a second zoom area (second zoom position are detected by a zoom position detector 107, column 4, lines 24-27) in which a change amount (column 4, lines 30-41) of the target position relative to a unit change (column 4, lines 30-41) amount of the zoom state (zoom position are detected by a zoom position detector 107, column 4, lines 24-27) is smaller than that of the first zoom area, and wherein the control unit makes the driving velocity larger in absolute value when the zoom state (zoom position are detected by a zoom position detector 107, column 4, lines 24-27) is located in the first zoom area than that in the second zoom area even if the residual driving amount has the same value.
With respect to Claim 7, Kakimoto disclose a control method (abstract) of an optical apparatus (Figure 1) that controls driving of a diaphragm unit, the control method comprising the steps of: setting a target position (position of F-number (the position of the aperture blade) of the diaphragm 103, column 3, lines 64-66) of an aperture blade (F-number (the position of the aperture blade) in a diaphragm unit according to a zoom state 
With respect to Claim 8, Kakimoto disclose a non-transitory computer-readable storage medium storing a computer program (126, Figure 1) that causes a computer (processor 126 is part of a computer, Figure 1) to execute a control method (abstract) of an optical apparatus (Figure 1) that controls an aperture position (position of (F-number (the position of the aperture blade)) of the diaphragm unit (103, Figure 1) according to a zoom state (zoom position are detected by a zoom position detector 107, column 4, lines 24-27), wherein the control method comprises the steps of: setting a target position (position of F-number (the position of the aperture blade) of the diaphragm 103, column 3, lines 64-66) of an aperture blade (F-number (the position of the aperture blade) of the diaphragm 103, column 3, lines 64-66) in a diaphragm unit (103, Figure 1) according to a zoom state (zoom position are detected by a zoom position detector 107, column 4, lines 24-27); and controlling a driving velocity of the diaphragm unit (103, Figure 1) according to a residual driving amount by which a position of the aperture blade (F-number (the position of the aperture blade) becomes the target position.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 2, though Kakimoto (US 11,002,940 B2) disclose “the optical apparatus according to claim 1”, Kakimoto fails to teach or suggest the aforementioned combination further comprising “wherein the control unit sets the driving velocity to a first velocity when the residual driving amount has a first value, and the driving velocity to a second velocity whose absolute value is larger than that of the first velocity when the residual driving amount has a second value larger than the first value.”
With respect to claim 3, this claim depends on claim 2 and is allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Tamara Y. Washington/Patent Examiner, Art Unit 2872    

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872